1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    JAURY SALVADOR,                           Case No. 5:19-cv-01885-ODW (GJS)
12                   Petitioner
13           v.                                 JUDGMENT
14    DHS, et al.,
15                   Respondents.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed without prejudice.
22
23   DATE: January 13, 2020            __________________________________
                                            OTIS D. WRIGHT, II
24                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
